250 F.2d 395
A. B. & W. TRANSIT CO., a body corporate, Appellant,v.Laureen KUNZ, Nestor D. Sanchez, individually and to the use of National Surety Co., Appellees.
No. 14082.
United States Court of Appeals District of Columbia Circuit.
Argued November 7, 1957.
Decided November 14, 1957.

Appeal from the United States District Court for the District of Columbia; James W. Morris, Judge.
Mr. Frank F. Roberson, Washington, D. C., for appellant.
Mr. F. Joseph Donohue, Washington, D. C., for appellee Kunz. Mr. Joseph A. Kaufmann, Washington, D. C., also entered an appearance for appellee Kunz.
Mr. Harry L. Ryan, Jr., Washington, D. C., with whom Mr. Duane G. Derrick, Washington, D. C., was on the brief, for appellee Sanchez.
Before FAHY, WASHINGTON and DANAHER, Circuit Judges.
PER CURIAM.


1
As a result of a collision between a bus of the A. B. & W. Transit Company, appellant, and an automobile driven by appellee Sanchez, in which appellee Kunz was a passenger, each of appellees was awarded damages by a jury and judgments were entered accordingly. The appeal of the Transit Company raises questions as to admission of evidence and instructions to the jury. In the context of evidence and instructions as a whole we find no error which would justify reversal of either judgment.


2
Affirmed.